DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek P. Benke (Reg. No. 56,944) on 01/06/2022.
The application has been amended as follows: 

Please replace Claim 1 with – 1. (Currently Amended) A signal analysis device, comprising: 
estimation circuitry that models a signal source position occurrence probability matrix Q using a product of a signal source position probability matrix B and a signal source existence probability matrix A, and estimates at least one of the signal source position probability matrix B and the signal source existence probability matrix A based on the modeling, the signal source position occurrence probability matrix Q including probabilities of arrival of a signal from each signal source position candidate per frame, which is a time section, with respect to a plurality of signal source position candidates, the signal source position probability matrix B including probabilities of arrival of a signal from each signal source 
sound source localization circuitry that performs sound source localization based on the signal source position probability matrix B, and 
circuitrythat performs sound source separation based on the sound source localization.

	
	Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Souden teaches source separation. However, none of the cited prior art teaches using different probability matrices and matrix multiplication, nor estimating the matrices based on the modeled matrix. Further, none of the cited prior art teaches the different matrix types as defined in the claims. Hence none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chong (Chong, N. E. H. (2015). An Online Solution for Localisation, Tracking and Separation of Moving Speech Sources (Doctoral dissertation, Curtin University).) page 71 teaches a matrix for existence probability in the context of speech source localization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658